Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 1 of 21

Fi|| in this information to identify the case:: _-

 

United States Bankruptcy Court for the:

Distr§ct of Deiaware

(State) I:i Check if this is an
Case number (r‘fknown}; Chapter 11 amended filing

 

 

 

 

Ot"ricia| Form 201
Voluntary Petition for Non-individuals Filing for Bankruptcy 04,16

|f more space is needed, attach a separate sheet to this form. On the top of any additionai pages, write the debtor‘s name and the case
number (if known). For more informafic)r:, a separate ducument, Insfructr'ons for Bankruptcy Forms for Non-!ndiw'duals, is avaltab|e.

1. Debtor’s Name BBPC LLC

 

dlb! G tE t E
2. Allothernames debtor used a rea as em nergy

in the last 8 years

 

 

include any assumed names.

 

trade names, and doing business

 

35 names

 

3. Debtor’s federal Emp|oyer

 

 

 

 

Identificacion Number (ElN) ll:-?’SM
4. Debtor’s address Principal place of business Mai|ing address, if different from principal place

of business

1515 Sheeps|'lead Bay Road

Number Street Number Street
P.O. Box

Brook[yn, NY 11235

City grate Zip gode City State Zip Code

Location of principal assets, if different from
principa¥ place of business

Kings County, NY

 

 

 

 

 

 

County Nurnber Street
City Sta€e Zip Code
5. Debtor’s website (URE.) http:h'www.greateasternenergy.com
6. Type of debtor |E Corporation (inc|uding Limited Liabi|ity Company (LLC) and Limited Liabiiity Partnership (LLP))

ij Partnership (exc|uding L!_P)
ij Other. Specify:

 

 

Official Form 201 VoEuntary Petifier\ for Non-|ndividuais Fii'mg for Bankruptcy page 1

P|~iiL1 7582513\1.1

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 2 01 21

Debtor BBPC LLC

Case number (rri<nawn)

 

Name

 

 

 

7. Describe debtor‘s business

|Zi:il:ilji]i:ilj?>

Check One:

Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
Railroad (as defined in 11 u_s_c. § 101(44))

Stockt)roker {as defined in 11 U.S.C. § 101{53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bani< (as defined in 11 U.S.C. § 781(3))

None of the above

 

l"_"l.m

i__.i

Check ail that apply.'
Tax-exempt entity (as described in 26 U.S.C. § 501)

investment company. inciuciing hedge fund or pooled investment vehicie (as defined in 15 U.S.C.
§ 803-3)

investment advisor (as defined in 15 U.S.C. § 80b-2.(a)(1‘l))

 

C.

NAlCS (North American industry Classincation Systern) 4-digit code that best describes debtor. See
http:h'www.uscourts.qov/four-diqit-national~association-»naics'codes .

2212 Natural Gas Distribution

 

8. Under which chapter of the
Bankruptcy Code is the
debtor fiiing?

Check One.‘

l:]
l:l
iEi

Chapter 7
Chapter 9
Chapter 11. Check ali that appiy:

i:| Debtor's aggregate noncontingent iiquidated debts (excluding debts owed to
insiders or affitiates) are less than $2,566,050 (arnount subject to adjustment on
4101/19 and every 3 years after that).

l:l The debtor is a small business debtor as defined in 11 U,S.C. § 101(51D). |f the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operationsl cash-fiow statement and federal income tax return, or if all of these
documents do not exist. foiiow the procedure in 11 U.S.C. § 1116(1)(3).

[] A plan is being fiied with this petition

l:l Acceptances of the pian were solicited prepetition from one or more ciasses of
creditors, in accordance with 11 U.S.C. § 1126(b).

l:l 'l'he debtor is required to file periodic reports (for example, 10K and 100) with the
Securities and Exchange Ccmmission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voiuntary Petil‘ion for ivan-individuals
Fr`iing for Bankruptcy under Chapter 11 (Ofiiciai Form 201A) with this form.

fl The debtor is a shell company as denned in the Securities Exchange Act of 1934 Rule

 

 

 

 

 

12b-2.
l;] Chapter 12
9. Were prior bankruptcy cases |Z§ No
filed by or against the debtor m yes District When ease number
within the last 8 years? ~‘__““'~"“*‘ mm
|f more than 2 cases, attach a District When Case number
separate iist. MN|IDD/YYYY
10. Are any bankruptcy cases [Il No _ _
pending or being fited by a g YeS_ Debtor gee Rider 1 Reiationship wm
business partner or an
affi¥iate Of the debt°r? District
District of Deiaware
List ali cases. lf more than 1, When M____
attach a separate iist. ease number‘ if known MM " DD " YYYY
Off;cial Forrn 201 Voluntary Petition for Non~individuais Fiiing for Bankruptcy page 2

PH|L17582513V.1

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 3 01 21

Debtor BBPC LLC

 

Name

Case number {irknown)

 

 

 

11. Why is the case tiled in this
district?

Check all that appiy:

|:| Debtor has had its domiciie, principai place of business, or principal assets in this district for 180 days
immediately preceding the date ofthis petition or for a longer part of such i80 days than in any other

district

® A bankruptcy case concerning debtor's affiliate general partner. or partnership is pending in this district

 

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

ENo

|Il \’es. Answer below for each property that needs immediate attention Attacn additionai sheets if needed

Why does the property need immediate attention? (Check ali that appiy.)

l:i lt poses or is alleged to pose a threat of imminent and identifiable hazard to pubiic health or

safety.

What is the hazard?

 

l:l lt needs to be physical!y secured or protected from the weather.

iii lt includes perishable goods or assets that could quicl<iy deteriorate or lose value without
attention (for examplel iivestock, seasonal goods, meat, dairy, produce, or securities-reiated
assets cr other options).

l:l Other

 

Where is the property?

ls the property insured?

ENo

 

Nurnber Street

 

 

City

l:l Yes. insurance agency

Contact name

Phone

State Zip Code

 

 

 

 

 

- Statistical and administrative information

13. Debtor‘s estimation of
available funds

Check one:

iXi Funds wiil be available for distribution to unsecured creditors
fl After any administrative expenses are paidl no funds will be avaiiabie for distribution to unsecured creditors

 

 

14. Estimated number Of l:l 1-49 l:l i,000-5,000 ill 25,001-50,000
creditors _ l;l 50-99 l:l 5,001-10.000 rn 50.001-100.000
ton _a consolidated |:| 100-199 |:l 10,001-25,000 Cl Niore than 100.000
baS‘Si 121 200-999
15. Estimated assets l;l $0-$50,000 l;l $1.000.001-$10 merrion l;l $500,000,001-$1 binion
ton § CO"SO|idafed l:l ssc,om-$wo,ooo I:J $10,000,001-$50 manion i:l s1,000,ooo,001-$10 binion
basf-si m $100,001-$500,000 in $50.000.001-$100 milton m $10,000,000,001-$50 binion
i:l $500.001-$1 million l:i $i00,000,001-$500 miilion U Niore than $50 billion

 

thcial Fon'n 201
PH|l_‘i 7582513\»'.1

Voiuntary Petition for Non-individnals Filing for Bani<ruptcy

page 3

Case 19-10304-K.]C Doc 1 Fiied 02/14/19 Page 4 of 21

Debtor BBPC LLC Case number (irirnowni

 

 

Name

 

 

16. Estimarod liabiiities ij so-sso,ooo i:i $1,000,001-$10 marion r:i $500,000,001-$1 simon
too o consolidated m sso,ooi-$ioo,ooo m $ic,ooo,ooi-$so manion m $1.000.000.001-$10 binion
boss-l l:i $ico,ooi_$soo,ooo la $50,000,001-$100 marion ll $10.600.000.001-$50 hilton
i:i ssoc,coi»si marion t:i $100.000,001-$500 marion Ei wore than soo bruton

 

- Request for Relief, Deciaration, and Signatures

WARN|NG ~¢ Bankruptcy fraud is a serious crime i\/tal<`ing a faise statement in connection with a bankruptcy case can result in fines up to
$500.000 or imprisonment for up to 20 years, or both 18 U.S.C. §§ 152, 1341, 1519, and 3571,

17. Dectaration and signature of 'the debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of petitionl
debtor

l have been authorized to tiie this petition on behalf of the debtor.

l have examined the information in this petition and have a reasonabte beiief that the information is true and
correct.

l deciare under penatty ot perjury that the foregoing is true and Correct.

 

Executed on 02I14!2019
lVil\/li DD l ¥YY¥
x /s/Aiian Brenrier Allan Brenner
Signature of authorized representative of debtor Printed name

Tit|e A'uthorized Person

 

 

’3- Stg"aw'e °f emmett x /o/ comooio E. Paoiiii gate 02114/2019
Signature of attorney for debtor NilW DDNYYY

 

Domenic E. Pacitti
Printed name

Ktehr Harrison Harvey Branzburg Li_P
Firrn name

919 North Market Street, Suite 1000
Number Street

Wi|n”lirlgtol't DE 19801-3062
City State ZlP Code

 

302-426-1189 dpacitti@kiehr.com

 

Contact phone Ernaii address

3989 DE
Bar number State

 

Otficiai Form 201 Voiuntary Petition for Non~individuais Filing for Bankruptcy page 4
Pl-tlLt 7582513v.1

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 5 of 21

Fi|l in this information to identify th

 

United States Bani<ruptcy Court for the:

District of Deiaware
(Sf€fe) |I] Checic if this is an

Case number (i'f known).' Chapter 11 amended filing

Rider 1
Pendinq Bankruptcv Cases Filed by the Debtor and Affiliates of the Debtor

On the date hereof, each of the entities listed below (coilectively, the “Dei:)tors") filed a petition
in the United States Bankruptcy Court for the District of Deiaware for relief under chapter 11 of title 11
of the United States Code.

1 . 1515-GEEnergy Holdin'g Co. LLC
2. BBPC, LLC dfb/a Great Eastern Energy
Rider ‘i

PH]L1 7582513\»'.1

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 6 of 21

IN THE UNITED STATES BANKRUPTCY COURT
F()R THE DISTRICT OF DELAWARE

 

 

 

 

 

)
in re: ) Chapter ll

)
1515-GEENERGY HOLDING CO. LLC, et ¢:tl.,t ) Case No. 19- t )

)

Debtors. )
)
LIST OF EQUITY SECURY HOLDERS OF
BBPC Lch
Debtor Equity I-Iolders Units Held Percentage of
Equity Held
BBPC LLC 15 l S-GEEnergy I-Iolding Co. sole member 100%
LLC

 

 

 

 

 

1 The Debtors in these chapter 11 cases,_ along with the last four digits of each Debtor’s federal tax identification

number, inciude: 1515 GEEnergy Holding Co. LLC (0428); BBPC, LLC (0428). The location of the Debtors’
service address is: 1515 Sheepshead Bay Road, Brooklyn, NY 11235.

This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
Bankruptcy Procedure. Ail equity positions iisted are as of the date of commencement of this chapter 11 case.

Rider 1

PH|L1 7582513V.‘l

 

 

Fil| in this information to identify the cas and`this"'fiii'ng¢`i"f-'

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 7 of 21

 

 

 

 

 

 

Debtor Name BBPC LLC
United States Bankruptcy Court for the: District of De|aware
(State)
Case number (lf known):
Otficia| Form 202
Declaration Under Pena|ty of Periurv for Non-lndividuai Debtors 12/15

 

An individual who is authorized to act on behait of a non-individual debtor. such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabiiities, any other document that requires a declaration that is not included in
the documentl and any amendments of those documentsl This form must state the individua|’s position or relationship to the
debtor, the identity ot the document, and the date. Bani<ruptcy Ru|es 1008 and 9011.

WARNlNG -- Bankruptcy fraud is a serious crime. Nlaking a taise statementl concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C.§§152, i341,1519,and 3571,

- Declaration and signature

UEJUU[:]UI][:]

l am the president another oriicer, or an authorized agent of the corporation; a member or an authorized agent of the
partnership; or another individual serving as a representative of the debtor in this case.

l have examined the information in the documents checked below and l have a reasonabie belief that the information is true
and correct

Scheduie A/B.‘ Assets-Reai and Persona! Property (Oiiicial Form 206A/B)
Sohedule D.' Credr'tors Who Have Ciaims Secured by Property (OJ‘l'icial Form 206D)
Schedule E'/F: Credr'tors Who Have Unsecured Clar'rns (Oflic:'ai Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Oflicia! Form 2066)
Schedule H: Codebtors (Officr'ai Form ZOEH)

Summary ofAssets and Liabilr`tr'es for Non-Individuals (Official Form 2068um)
Amencfed Schedule

Chapter11 or Chapter 9 Cases: List of Credr'tors Who Have the 20 Largest Unsecured Ciaims and Are Not lnsr'ders
(Officiai Form 204)

Other document that requires a declaration List of Eduitv Securitv i-|olders

l declare under penaity of perjury that the foregoing is true and correct

Executed on

/s/Ailan Brenner

 

 

 

02114.'2019
NilVll DD.'YYYY Signature of individual signing on behalf of debtor
Allan Brenner
Printed name
Authorized Person
Position or reiationship to debtor
Ofiicia| Form 202 Declaration Linder Penalty of Perjury for Non-|ndividua| Debtors

PHlL1 7582513\/.1

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 8 of 21

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

111 re:

1515-GEENERGY HoLDiNc co. LLC, er al_,'

)
) Chapter 11

)
)
De'otors. )
)

 

CORPORA'I`E OWNERSHIP STATEMENT ()F

1515~GEENERGY HOLDING CO. LLC

Case No. 19- t l

 

In accordance With Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure, the above-captioned Debtor in this case submits the foilowing information:

 

Corporate Equity Holdcr

Addrcss of Corporate Equity Owner

Interest

 

 

15 15-GEEnergy Hoiding Co.
LLC

1515 Sheepshead Bay Road, Brooklyn,
NY 11235

 

 

100%

 

 

l

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification

number, inciude: 1515 GEEnergy Hoiding Co. LLC (0428); BBPC, LLC (0428). The location of the Debtors’
service address is: 1515 Sheepshead Bay Road, Brooklyn NY 11235.

PHiL'i 7582513\1.1

 

 

Fil| in this information to identify the ca

Debior Name BBF'C LL.C

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 9 of 21

 

United States Banirruptcy Court for ther District of Delaware

 

Case number {|i known):

(Staie)

 

 

 

 

Oi'“ficial Form 202
Deciaration Under Penaity of Periurv for Non»-lndividuai Debtors 1;_1;1_5

An individuai who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities any other document that requires a declaration that is not included in
the document, and any amendments oi lhose documents 'i”his form must state the individua|'s position or relationship to the
debtor, the identity of the document and the date. Bankruptcy Ru|es 1008 and 9011.

WARN|NG -- Bani<ruptcy fraud is a serious crime. Niaking a false statement concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in lines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C.§§152, 1341,1519,and 3571.

- Deciaration and signature

EEl:il:l|:ll:ll:ll:l

El

i am the president, another officer. or an authorized agent of the corporation; a member or an authorized agent of the
partnership; or another individual sewing as a representative ofthe debtor in this case.

l have examined the information in the documents checked below and l have a reasonable beiin that the information is true
and correct

Schedule A/B: Assets-Reai and Personal Property (Ofticiai Form 206A/B)
Scheduie D.' Creditors Who Have Ciaims Secured by Property (Ofliciai Form ZOED)
Scheduie E/F: Creditors Who Have Unsecured Cieims (Officr'ai Form 206E/F)
Schedule G.' Executory Contracts and Unexpired Leases (Ofticial Form ZOE)`G)
Schedule H: Codet)tors (Offr`cial Form 206H)

Summary ofAssets and Liabilities for Non-lndividuais (Officiaf Form BOSSum)
Amendeci Schedu|e

Chapter 11 or Chapter 9 Cases: List of Credr'tors Who Have the 20 Largest Unsecured Claims and Are Not lnsr'ders
(Off.icl`al Form 2041

Other document that requires a declaration Coroorate Ownershin Statement

l declare under penaity of perjury that the foregoing is true and correct

Executed on

lzl /s/A!Ian Brenner

 

 

 

0211 41201 9
lViiVll DD/Y‘(YY Signature of individual signing on behaif of debtor
A|ian Brenner
Printed name
Authorized Person
Position or relationship to debtor
Ofncia| Form 202 Deciaration Under Penaity of Perjury for Non-individual Debtors

PHiL1 7582513v.1

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 10 of 21

 

Debto,- name 1515 GEEnergy Hoidings, LLC
UNETED STATES BANKRUPTCY COURT DlSTR¥CT OF DELAWARE

Case No. (if known)

 

 

 

 

Ofticial Form 204
Ch`apter 11 or Ciiapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not insiders 12115

 

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. lnciude claims which the debtor
disputes Do not include claims by any person who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by

secured creditors, untess the unsecured ciaim resulting from [nadequate collateral value places the creditor among the hoiders of the 30
iargest unsecured claims.

 

 

 

 

 

 

 

Name °f cred|t°l' and °°mplefe Name, telephone number, and Nature of the :::::n°:li: if Amount of unsecured claim
mailing addres$, il'lG|Udillg Zip emai| address of creditor contact claim man lffhe claim is fully UnSeCUfed, iii lit Dnly
Code. {for example, unliquidated, unsecured Claim amount lf Clalm is parlially
trade debts, bank nr disputed secured, fill in total claim amount and
loans, deduction for vaiue of oollatem| or setotho
professional calcuiava unsecured claim.
services, and
§§:;:‘c';‘;“‘ rural ciaim, ir oeduciion unsecured claim
partially for value of
secured coilar.eral or
setoff
1 i'-'ima Pcdvlsoky Firna Podvisoky ssaa,asa.:ss
130 Ooeana Drive West, AptSB Atlrl: Fima Podvlsoky
Bruok|yn, NY 11235 Tel:118-946-2561
2 National Grid Nai:ionat Grid $S?-l,:ms.¢d
300 Erie B¢vd. West Atm: Monique Hoiiigan
Syracuse, NY13202 Tel: 315-428-3110
3 Keyspan §nergy Keyspan Energy 3498,326.21
175 East Old Count!y Rd At_tn: Artene Portalaljn
Hicksville, NY11801-9975 Te|:?"iB~403-3136
4 Transcontinenta£ Gas Pipeline Transcontinental Gas Pipeilne 5444,449-60
P.O. Box 301209 AUn: David Kotch
Dallas, TX 75303-1209 Tel: 713-215-3089
Emaii: david.kotch@witiiams.com
5 Approved Borio Energy Approved Baro Energy $212,978.16
671? 461 Ave Atin: JetT Cohn
Erooklyn, NY 10022 Te|: 718-854-?500
Emait: jeffc@approvedoi!. com

 

 

 

 

 

 

 

 

 

Offlciai Form 204 Chapter 11 cr Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims Page 1

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 11 of 21

gebwr name 1515 GEEnergy Holdings, LLC

 

(Continuation Sheet)

Case No. (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and complete Name, telephone number, and Nature of the L"l:::i°; if Amount of unsecured claim
mailing addressi i“CiUdi“Q Z|P email address of creditor contact °!ai"‘ comian mm C'ai'“ 59 fully ““5°°“'9¢ ml in °“'V
cnde. (for example, unliqut\:lalsedl unsecured ciaim amount lfctalm is partially
trade debts, bank °F disputed secured, ill in tolai claim amount and
foans, deduction for vaiue of coliateral or strion
professional caicutatie unsecured ciatm.
services, and
Z:::;"c‘;‘;“t Toia_i claim, if oeduction unsecured claim
partially for value of
secured collateral or
setoff
6 lroquols Gas Transmlsslon System lroquots Gas Transmlsslon System 5209,325.06
One Corporate Dr, Ste 600 Atin: Dana G|azier
Shelton, CT 06484 Tel: 203-925-7282
Emall: dana _giazler@iroquois.com
7 Texas Eastern Transmission, LP texas Eastem Tmnsmisston, LP szos,s-u.oa
5400 Wes'iheirner Court Adn: BE|| Freeiand
i-lous'lion, TX 77056 Tel: 713-627-6064
Email: bill.free|and@enbridge.com
8 Aigonquin Gas Transmission, L,L.C Atgonquin Gas Transmission, LLC $2|12,921 .89
5400 Wesdieimer Court Aiin: Sh.rart Rodriguez
Houston, TX 77056 Tel: 713-627-4772
Email: swartrodrlguez@enbridge.com
9 Eversource Eversource $135,356.78
P.Cl. Box 660369 Alin: Ade|io Ferreim
Dalia.sr TX 75266-0369 Tel: 800-592-2000
Emati: ade|io.fenetla@eversource.com
10 Teonessee Gas Pipeiine Company, Tennessea Gas Plpellne Company, LLC $129,304-84
LLC Athi: Rulh Hem
P.O. Box 734034 `Fei: 713-240-3881
Dailas, TX 75373~4034
11 Patriot Energy Group Paiziot Energy Grioup $125.754.1 8
1 RounderWay, Ste 200 Attn: Sliephen Dietz
Bur‘llngtt>n, MA 01803 Tei: 718-376-1888 ext. 243
Emai|; sdielz@patriotenergygroup.com
Ofttcial Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims Page 2

 

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 12 of 21

Deme,- name 1515 GEEnergy Hoidings, LLC

 

(Continuation Sheet)

Case No. (lf known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and complete Name, telephone numberl and Nature of the ;¢|‘:['r°::: " Amount of unsecured claim
mailing addrBSS, including Zip emaii address of creditor contact claim confirmed lfi.'ne C|alm is fully unsecured iiEl in only
code. qer examp}e, unliquidahed, unsecured claim amount if claim is partially
trade debts, bank °f disvumd secu¢ed, 511 in total claim amount and
loans, deduction for value ofcol!atora| or setoll'ln
professional calcuiaie unsecured claim.
services, and
government . . .
comm, Tota_| Claim, lf Dec¥uct:on Unsecurod claim
partially for vafuo of
secured collateral or
setoff
12 NYSERDA NYSERDA $1 00,1 113.71
17 Columbia Circie Atin: Eric Yaun
Albany, NY 12203 Tel: 518-862-1090 ext 3557
13 Sunl_lght General Captial Sunnght Generat Capitai $75.750.00
135 E 571?1 St Atin: Joseph Sh¥pioy
NewYork, NY10022 Tel: 212-286-1801 e)d. 4
Email: jsh|piey@suniigl'rlganeral.com
14 Kno!iwood Energy Kno|iwood Energy $72,000.00
P.D. Box 30 Al£n: Ga¢y Lakritz
Chester, NJ 07930 Tel: 862-432-026£|
Email: galy@,knollwoodenergy.com
15 Cent:a| Hudson Gas & E|ectric Central Hudson Gas & Eloceic 364.737.72
284 South Ave Ath\: Thui Ngo
Poughkeepsle, NY 12601 Tef: 845»486-5358
Email: mgo@cenhud.com
16 EMEX LLC EMEX LLC 562,675.67
11011 Richmond Avee, Ste 500 A'lin: Kurt Ke|ler
Houswl'\, TX 77042 Tel: 713-521»9797
Email:
commissions@ene¢gymarkehexchange.co
m
17 Pinchas Ruhtnfeld Plnchas Rubicfeld s57,24s.3a
4504 17th Ave Tel'l 718-633-4423
Brooklyn, NY 11204 Email: pmimb@yahoo.com
Off|cial Form 204 Cnapter 11 or Chapter 9 Cases: List of Credltors Who Have the 30 Largest Unsecured C|aims Page 3

 

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 13 of 21

Debfor name 1515 GEEnergy Holding$, LLC

 

(Continuation Sheet)

Case No. (lf known)

 

 

Name of creditor and complete
mailing address, including zip
code.

NarneJ telephone number, and
email address of creditor contact

Natu re of the
claim

(for axan'rple,
dade debts, bank
loans,

indicate if
claim is
contingentl
unliquidalusr.tl
or dispcded

Amount of unsecured ciaim
ifthe claim ls fully unsecured, fill in oniy

unsecured claim amount lfclaim is partially

secured, iii! in total claim amount and

deduction for value of coElatera| or setoli to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

professional calculate unsecured claim.
services, and
govemment . .
comm’ Tota_l C|aim, li Deductron Unsecurod claim
partially for value of
secured collateral or
setoff
18 Tayior Consulh`ng Tay'lor Consuiling $66,745.75 _
625 Main St Aun: Karen Tomaine
Piitson, PA 18641 Tel: 570-414-0880
Emaii: commissions@tayiorcc.com
19 DTE Energy`}'rading inc. DTE Enezgy Trading inc. $ED.UDNW
414 S. Main St, Ste 200 Attn: Boyd Smiih
Ann Arbor, Ml 48104 Tel: 734-887-2023
Email: dte_env_siiimis@dteenergy.com
20 Covanta E.nezgy, LLC Covanta Energy, LLC $49,443.39
P.O. Box 23893 Tel: 800-950~8749
New York, N\’ 10067-8893
21 Tradi'don Ensrgy Traddion Enexgy 548,614.13
9 West Bmad St, 901 Fl Ai.tn: Brian McDermot
Stamforci, CT 05902 Tel: 202-205-9656
Email:
bdan.mcdennott@h‘adiiionenergy.com
22 Sau Yeung Sau Yeung 543,035.59
2546 East19th St Tei: 718~648-0900
Brooklyn, NY 11235 Email: chauBB4@yahoo.oom
23 Oxford Heaiih P|ans, Ox‘ford Heai'd'l P|ans, 840.643.99
P.O Box 1897 Atm: Groop No.: BD17502
Newark, NY 07101-1697 Tel: 888-2014216
24 Dom|nion Energy Dominion Energy 540,013.51
707 E Main St Atln: Kimbedy Stanley
Richmond, VA 23261 Tel: 804-775-3328
Email:
kimberly.a.starriey@dominionenergy.com
Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Linsecured Claims Page 4

 

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 14 of 21

Debte,- name 1515 GEEnergy Ho|dings, LLC

 

(Continuation Sheet)

Case No. (|f known}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and comment Name' telephone numben and Nature of the ic';:i*:l': if Amount of unsecured claim
mailing addreSS, il'!C!l,[dit'ig Zip emai| address of creditor contact claim eem|ngent' Iflhe Glaim is fule LlrlSeCl.!lEd, §§ il'l Ol’!iy
code. (for examp!e, unlluul<lst¢aull unsecured claim amount if claim is partially
trade debts, bank °" diSlMP-d secured, till in total claim amount and
loans, deduction forvalue of collateral or setoff to
pmfe$s;ena{ calculate unsecured c|alm.
services, and
govemment .
como!s) Tota_l Claim, if Deduction Unsecured claim
partially for value of
rsecured collateral or
setoff
25 Transparent Eneigy Transparent Energy sae,aas.:ls
695 Route 48 West, Ste 408 Altn: Dusiin Scarpa
Fairlield, NJ 07004 Tel: 973-472-3942
25 Splague Energy Soiui:ions Spmgue Energy So!uiions $37.345-°1
185 |ntemational br Aiin: Mariiyn Sweeney
Podsmouw, NH 03801 Tel: 732-440~0017
Email: mssweeney@spragueenergy.com
27 Solar House Solar House 535-355-9”
111 Niidtown Elridge Approach Alin: Robert Bakos
Hackensack, N.i 07601 Tel: 201 -487-8444 ext. 236
Emai!: makos@icehousenewjelsey.com
28 SOL SREC |i, LLC SOL SREC ||, LLC $34.410-0¢!
114 Staln Road, Building 8 Alln: Richelle Brady
Sagamore Beach, MA 02562 Tel: 508-888-6034
29 Wodd Energy Wor|d Energy $33,542.42
455 Maln St Attn: Susle Shannon
Worcester, MA 01603 Te!: 860-768-1931
Email: enrollmerds@woddenergy.com
30 Macquarie Group Macquarie Grou;:l
cio Morris, Nicholsl Arsht & Tunnetl Atin: Derek C. Abbot Unknewn
LLP Tel: 302-351-9357; 302-593~4729
1201 Nordx Market St
P.O. Box 1347
Wllmlngton, DE 19899-1347
Ofi`lcia| Form 204 Chapter 11 or Cnapter 9 Cases: List of Cred|tors Who Have the 30 Largest Unsecured Cialms Page 5

 

 

Fiii in this information to identify mesa ndt`hi§i'riiin f.f`=r.-i-

Debtor Name BBPC LLC

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 15 of 21

 

 

 

 

 

 

United States Bankruptcy Court for the‘. District of Detaware
rstaie)
Case number (if known):
Officia| Form 202 ‘
_Declaration Under Penaitv of Perjury for Non-lndiviqual Debfors ig

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership must sign and
submit this form for the schedules of assets and liabilitiesl any other document that requires a declaration that is not included in
the document and any amendments ot those documentsl This form must state the individual's position or relationship to the
debtor, the identity of the document and the date. Bankruptcy Rules 1008 and 9011.

WARNENG -- Bankruptcy fraud is a serious crimel Making a false statement concealing property, or obtaining money or

property by fraud in connection With a bankruptcy case can resuit in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Declaration and signature

Ei:i|:ii]i:il:i[][i

tZ

t am the president another oiiiccr, or an authorized agent of the corporation; a member or an authorized agent of the
partnership; or another individual serving as a zepresentative of the debtor in this case.

l have examined the information in the documents checked below and i have a reasonable belief that the information is true
and correct

Schedule A/B: Assets-Reai' and Personaf Pro,oerty (Officiai' Form 206/-\/5)
Scheo'uie D.' Credi'tors Who Ha ve Ci'ai'ms Secured by Property (Offi'cr'ai Form 206D)
Scheo'uie E/F.' Creditors Who Ha ve Unsecured Ciai'ms (Ofiiciai' Form ZOSE/F)
Scheduie G: Executory Contracts and Unex,or'red i'_eases (Official Form ZOGG)
Scheduie H.' Codebtors (Offi‘ci'a! Form 206H)

Summary ofAssets and Li'abi`ii`ii`es for nico-individuals (Ofi‘ici'al Form ZOSSum)
Amended Schedule

Chapter 11 or Cha,oter 9 Cases: List of Credi'tors Who Have the 20 Largest Unsecured Cfai'rris and Are Not lnsi'ders
(Offi'ci`ai' Fomi 204)

Other document that requires a declaration Certit”ication of Creditor N|atrix

l decfare under penalty of perjury that the foregoing is true and correct

Executed on

IE /s/Aiian cramer

 

 

 

02114.'201 9
lVlN§i' Di_)/YWY S'ignature of individual signing on behalf of debtor
Aiian Brenner
Printed name
Authorized Person
Position or reiationship to debtor
Ofi'icia| Form 202 Dec|aration Undei' Pena|ty of Perjury for Non-lndividuai Debtors

PH|L1 7582513\/,'!

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 16 of 21

CONSENT OF THE SOLE MANAGER
BBPC, LLC

February 14, 2019

The undersigned, being the sole manager (the “Manager”) of BBPC, LLC, a New York
limited liability company (the “Cornpany”) hereby takes the Jfollowing actions and adopts'the
following resolutions by Written consent pursuant to the Fourth Amended and Restated Operating
Agreement of the Company (the “LLC Agreement”) and Section 407 of the New York Limited
Liability Company LaW (the “_A§_t_”):

WHEREAS, the Manager considered presentations by the
management and the financial and legal advisors of the Cornpany
regarding the financial situation of the Company, the strategic
alternatives available to them, and the effect of the foregoing on the
Company’s businessesl

WHEREAS, 1the Manager has had the opportunity to consult
With the management and the financial and legal advisors of the
Cornpany and fully consider each of the strategic alternatives
available to the Company.

NOW, THEREFORE, BE IT:
CHAPTER 11 FILING

RESOLVED, that in the judgment of the Manager, it is
desirable and in the best interests of the Cornpany, its creditors, and
other parties in interest, that the Cornpany shall be, and hereby is,
authorized to tile or cause to be filed a voluntary petition for relief
(such voluntary petition, and the voluntary petitions to be filed by the
Company’S afliliates, collectiveiy, the “Chapter ll Cases”) under the
provisions of chapter ll of Title ll of the United States Code (the
“Banl<ruptcy Code”) in a court of proper jurisdiction (the

“Bankruptcy Court”).

RESOLVED, that any duly appointed officer of the Company
and the Manager (collectively, the “Authorized Persons”), acting
alone or With one or more other Authorized Persons be, and each of
them hereby is, authorized, empowered, and directed to execute and
tile on behalf of the Cornpany ali petitions, schedules, lists, and other
motions, pleadings, objections, repiies, applications, papers, or
documents, and to take any and all action that they deem necessary
or proper to obtain Such relief, including, Without limitation, any
action necessary or proper to maintain the ordinary course operation
of the Company’s businesses or to assist the Company in the Chapter

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 17 of 21

ll Cases and in carrying out its duties under the provisions of the
Bankruptcy Code.

CASH COLLATERAL AND ADEQUATE PROTECTION

RESOLVED, that the Company will obtain benefits from the
use of collateral, including cash collateral, as that term is defined in
section 363(a) of the Bankruptcy Code (the “_C_Ia_s_h Collateral”),
which is security for certain prepetition secured lenders (collectively,
the “Secured Lenders”) party to (x) that certain Borrowing Base
Facility Agreement, dated as of September 2, 2015, as amended,
amended and restated, suppiemented, or otherwise modified,
refinanced, or replaced from time to time prior to the date hereof,
between the Company and Macquarie Investments US Inc. and (y)
that certain Pledge and Security Agreement, dated as of September
2, 20l5, as amended, amended and restated, supplemented, or
otherwise modified, refinanced, or replaced from time to time prior
to the date hereof, among 1515-GEEnergy Holding Co. LLC, the
Company, and Macquarie Energy LLC, as Collateral Agent.

RESOLVED, that to use and obtain the benefits of the Cash
Collateral, and in accordance with section 363 of the Bankruptcy
Code, the Company will provide certain requested adequate
protection to the Secured Lenders (the “Adeguate Protection
Obligations”), as documented in a proposed interim order
(the “lnterim Cash Collaterai Order”) and submitted for approval to
the Banl<ruptcy Court.

RESOLVED, that the form, terms, and provisions of the
Interim Cash Collateral Order to which the Company is or will be
subject, and the actions and transactions contemplated thereby be,
and hereby are, authorized, adopted, and approved, and each of the
Authorized Persons of the Company be, and hereby are, authorized
and empowered, in the name of and on behalf of the Company, to
take such actions and negotiate or cause to be prepared and
negotiated and to execute, deliver, perform, and cause the
performance of, the Interim Cash Collateral Order, and such other
agreements, certificates, instruments, receipts, petitions, motions,
objections, replies, or other papers or documents to which the
Company is or will be a party in connection therewith, and incur and
pay or cause to be paid all fees and expenses and engage such
persons, in each case, in the form or substantially in the form thereof
submitted to the Manager, with such changes, additions, and
modifications thereto as the Authorized Persons of the Company
executing the same shall approve, such approval to be conclusively
evidenced by such Authorized Persons’ execution and delivery
thereof

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 18 of 21

RETENTION ()F PROFESSI()NALS

RESOLVED, that each of the Authorized Persons be, and
hereby is, authorized and directed to employ the law firm of Klehr
Harrison Harvey Branzburg LLP, as bankruptcy counsel, to represent
and assist the Company in carrying out its duties under the
Bankruptcy Code in conjunction with the McLaughlin & Stern firm,
and to take any and ali actions to advance the Company’s rights and
obligations, including filing any motions, objections, replies,
applications, or pleadings; and in connection therewith, each of the
Authorized Persons, with power of delegation, is hereby authorized
and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of Klehr Harrison
Harvey Branzburg LLP.

RESOLVED, that each of the Authorized Persons be, and
hereby is, authorized and directed to employ the law firm of
McLaughlin & Stern, LLP, as bankruptcy eo-counsel, to represent
and assist the Company in carrying out its duties under the
Banl<ruptcy Code, and to take any and ali actions to advance the
Company’s rights and obligations, including filing any motions,
objections, replies, appiications, or pleadings; and in connection
therewith, each of the Authorized Persons, with power of delegation,
is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an
appropriate application for authority to retain the services of
McLaughlin & Stern, LLP.

RESOLVED, that each of the Authorized Persons be, and
hereby is, authorized and directed to employ the firm of GlassRatner
Advisory & Capital Group, LLC, as financial advisor, to represent
and assist the Company in carrying out its duties under the
Banltruptcy Code, and to take any and all actions to advance the
Company’s rights and obligations; and in connection therewith, each
of the Authorized Persons is, with power of delegation, hereby
authorized and directed to execute appropriate retention agreements,
pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of GlassRatner
Advisory & Capital Group, LLC.

RESOLVED, that each of the Authorized Persons be, and
hereby is, authorized and directed to employ the firm of Omni
Management Group, Inc., as notice, claims, and balloting agent, to
represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the
Company’s rights and obligations; and in connection therewith, each

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 19 of 21

of the Authorized Persons, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements,
pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of Omni Management
Group, Inc.

RESOLVED, that each of the Authorized Persons be, and
hereby is, authorized and directed to employ any other professionals
to assist the Company in carrying out its duties under the Banl<ruptcy
Code; and in connection therewith, each of the Authorized Persons,
With power of delegation, is hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers,
and to cause to be filed an appropriate application for authority to
retain the services of any other professionals as necessary.

RESOLVED, that each of the Authorized Persons be, and
hereby is, with power of delegation, authorized, empowered, and
directed to execute and file all petitions, schedules, motions,
objections, replies, applications, pleadings, lists, and other papers
and, in connection therewith, to employ and retain all assistance by
legal counsel, accountants, investment bankers, financial advisors,
restructuring advisors, and other professionals and to take and
perform any and all further acts and deeds that each of the Authorized
Persons deern necessary, proper, or desirable in connection with the
Company’s Chapter ll case, with a view to the successful
prosecution of the case.

GENERAL

RESOLVED, that in addition to the specific authorizations
heretofore conferred upon the Authorized Persons, each of the
Authorized Persons (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf
of the Company, to take or cause to be taken any and all such other
and further action, and to execute, acknowledge, deliver, and file any
and all such agreements, certificates, instruments, and other
documents and to pay all expenses, including but not limited to filing
fees, in the case as in such officer’s or officers’ judgment, shall be
necessary, advisable, or desirable in order to fully carry out the intent
and accomplish the purposes of the resolutions adopted herein.

RESOLVED, that the Manager has received sufficient notice
of the actions and transactions relating to the matters contemplated
by the foregoing resolutions, as may be required by the
organizationai documents of the Company, or hereby waives any
right to have received such notice.

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 20 of 21

RESOLVED, that all acts, actions, and transactions relating
to the matters contemplated by the foregoing resolutions done in the
name of and on behalf of the Company, which acts would have been
approved by the foregoing resolutions except that such acts were
taken before the adoption of these resolutions, are hereby in all
respects approved and ratified as the true acts and deeds of the
Company with the same force and effect as if each such act,
transaction, agreement, or certificate has been specifically authorized
in advance by resolution of the l\/lanager.

RESOLVED, that each of the Authorized Persons (and their
designees and delegates) be, and hereby is, authorized and
empowered to take all actions or to not take any action in the name
of the Company with respect to the transactions contemplated by
these resolutions hereunder as the sole shareholder, partner, member,
managing member, or manager of each direct subsidiary of the
Company, in each case, as such Authorized Persons shall deem
necessary or desirable in such Authorized Persons’ reasonable
business judgment as may be necessary or convenient to effectuate
the purposes of the transactions contemplated herein

=z= se =r >i= »1=

Case 19-10304-K.]C Doc 1 Filed 02/14/19 Page 21 of 21

IN WITNESS WHEREOF, the undersigned has executed this Ccnsent as ofthe date above
first written.

warrant @)WMM~“~=~%,_,, , ,

Allan Bl‘enner

 

